Citation Nr: 1739858	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-40 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include pes planus, hallux valgus, and hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Board remanded the case for further development to include scheduling the Veteran for a VA examination with nexus opinion in connection with his claim and obtain additional records identified by the Veteran. 

In April 2016, the Board remanded the case for an additional time to clarify the Veteran's and ensure that the Veteran receives notifications from VA after he indicated not receiving his VA examination notification. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the claim in order to obtain an adequate addendum medical opinion.  

In its May 2013 remand, the Board specifically found the December 2008 VA examination inadequate.  In opining that the Veteran's pre-existing pes planus was not aggravated beyond its natural progression as a result of service, the examiner did not address the Veteran's lay assertions and the only rationale was that there was no evidence of treatment during service for pes planus.  

In its April 2016 remand, the Board requested that the RO attempt to obtain private medical records identified by the Veteran, and to provide the Veteran with a new examination and opinion.  A new examination was conducted in May 2017; unfortunately however, the examiner used the exact same inadequate rationale to explain she was unable to establish a nexus.  Therefore, the Board finds the rationale with regards to the Veteran's pes planus to be inadequate.

Moreover, while the examiner also confirmed diagnoses of bilateral hallux valgus and bilateral hammertoes, she failed to provide an opinion as to their likely etiology.   

For these reasons, an addendum opinion that adequately addresses all questions posed must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this remand, to the May 2017 VA examiner for an addendum opinion.  If the requested examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file the reviewing examiner is requested to:

Note:  There are current diagnoses of bilateral pes planus, bilateral hammertoes, and bilateral hallux valgus.

(a)  For each foot disability that pre-existed service as it was noted at service entrance (e.g., bilateral pes planus and left hallux valgus), provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that it was aggravated during active service.  In so doing, the opinion must address the Veteran's competent and credible lay reports of having had bilateral foot pain during and ever since service.  See December 1975 separation examination report of medical history.  The examiner is to accept as fact that the Veteran experienced bilateral foot pain both during service and after his discharge, even though there is a lack of contemporaneous medical evidence).   

(b) For any foot disability that was NOT noted on the entrance examination report, determine whether it clearly and unmistakably pre-existed service entrance,   and if so, can it also be determined that such foot disability clearly and unmistakably was NOT aggravated by service?

(c)  For EACH diagnosed foot disability that did not pre-exist service,  provide an opinion as to whether it is at least as likely as not (50 percent or greater) that it had its onset during active service or is otherwise related to it.    

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

2.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




